Citation Nr: 0214147	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for hemorrhoids.

(The issues of entitlement to an increased rating in excess 
of 40 percent for a left herniated nucleus pulposus with 
lumbosacral strain and the issue of entitlement to a total 
disability rating based on individual unemployability will be 
the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from August 
1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

By way of a June 1995 rating decision, the RO denied the 
veteran's claim seeking entitlement to an increased rating in 
excess of 40 for a left herniated nucleus pulposus with 
lumbosacral strain.  The veteran has perfected a timely 
appeal with respect to this issue.  Accordingly, the issue of 
an increased rating for such disability remains in appellate 
status.  In connection with the same appeal, the veteran is 
also seeking the maximum benefit allowable by law in that he 
has testified that he considers himself totally disabled.  
Based on his testimony, the veteran has also asserted a claim 
for a total disability rating based on individual 
unemployability (TDIU) due to his service-connected back 
disability.  As such, the Board has appellate jurisdiction of 
this issue as well.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); AB v. Brown, 6 Vet. App. 35, 39 (1993); 
VAOPGCPREC 6-96 (The question of entitlement to a TDIU rating 
claim based solely upon a disability which is the subject of 
the increased rating claim, may be considered a component of 
the increased rating claim to the same extent that the 
question of extraschedular entitlement may be.) 

The Board will undertake additional development of the both 
the issue of entitlement to an increased rating in excess of 
40 percent for a left herniated nucleus pulposus with 
lumbosacral strain and the issue of entitlement to a total 
disability rating based on individual unemployability, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing the merits of 
these issues.

By way of a separate July 1997 rating decision, the RO denied 
the veteran's claim seeking an increased compensable rating 
for hemorrhoids.  In August 1997 the veteran filed a timely 
notice of disagreement with the RO's July 1997 decision.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (Appellate review 
of an RO decision is initiated by a timely filed notice of 
disagreement and completed by a timely filed substantive 
appeal after a statement of the case (SOC) is furnished.)  
Following an August 1999 Board remand, the RO issued the 
veteran a statement of the case, however, the veteran did not 
file a timely substantive appeal following his receipt of the 
statement of the case.  Nevertheless, at the time of the 
veteran's April 1999 personal hearing before the undersigned 
Board Member, the Board proceeded to both review and take 
testimony regarding the veteran's claim seeking an increased 
rating for hemorrhoids thereby, waiving the filing of VA Form 
9 substantive appeal as to this particular issue.  See Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996) citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (lack of timely filed Form 
9 substantive appeal does not deprive the Board of 
jurisdiction over an appeal initiated by a timely notice of 
disagreement).  Accordingly, the veteran's claim seeking 
entitlement to an increased rating for hemorrhoids is 
properly before the Board for appellate review.  Moreover, by 
way an April 1998 RO rating decision, the veteran's rating 
for hemorrhoids was increased from zero percent 
(noncompensable) to 10 percent during the pendency of his 
appeal, however, inasmuch as the grant of a 10 percent rating 
is not the maximum benefit under the rating schedule, the 
claim for an increased rating for hemorrhoids remains in 
controversy and hence, it is still a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).


FINDINGS OF FACT

The veteran's hemorrhoids result in persistent bleeding 
without secondary anemia or fissure.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.114, Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
way of the appealed rating decision, statement of the case, 
and correspondence with the veteran in April 1998 and August 
2000, the veteran and his representative were notified of the 
information and evidence needed to support a claim for 
entitlement to an increased rating for his service-connected 
hemorrhoids.  More specifically, the RO provided the veteran 
and his authorized representative with a copy of the July 
1997 and April 1998 rating decision and the August 2000 
statement of the case.  These documents informed the veteran 
and his representative of the cumulative evidence previously 
provided to VA in addition to informing them of the laws and 
regulations governing the veteran's claim, including the 
reasons for the determination made regarding his claim for 
increase.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his increased rating claim.  First, the RO has 
made reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA outpatient 
treatment records have likewise been associated with the 
veteran's claims folder.  In April 1997and again in December 
1997 the veteran was provided with a VA examination for 
purposes of evaluating the severity of his hemorrhoids.  
Copies of the examination reports are of record.  Lastly, in 
April 1999 the veteran provided personal testimony at a 
hearing before the undersigned Member of the Board.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1992).  Accordingly, the veteran's claim 
seeking an increased rating in excess of 10 percent for his 
hemorrhoids is ready for appellate review.


II.  Increased Rating.

The veteran contends that an increased rating is warranted in 
his case because his current 10 percent rating does not 
adequately reflect the severity of his hemorrhoid condition.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Under Diagnostic Code 7336, as set forth in the general 
rating formula for digestive disorders, a 10 percent rating 
is assigned for large or thrombotic irreducible hemorrhoids 
with excessive redundant tissue evidencing frequent 
recurrences.  A 20 percent rating is assigned for hemorrhoids 
with persistent bleeding and secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Based on a close and careful review of the relevant evidence 
in this case, to include the veteran's April 1999 testimony, 
his April and December 1997 VA examination reports, and 
copies of his VA treatment records which include a July 1996 
medical statement from his VA physician, the Board finds that 
the degree of disability associated with the veteran's 
hemorrhoids does not comport with the rating criteria for a 
20 percent evaluation under Diagnostic 7336.  Notably, while 
the above-referenced evidence cumulatively establishes the 
presence of hemorrhoids, which are accompanied by persistent 
bleeding, none of the medical evidence of record contains any 
objective findings of accompanying secondary anemia or 
fissures, as required for a 20 percent evaluation under 
Diagnostic Code 7336.  The veteran's April 1997 examiner 
noted evidence of moderate to severe internal hemorrhoids 
with rectal bleeding.  In December 1997, the veteran was 
diagnosed with non-thrombosed non-reducible external 
hemorrhoids as well as being diagnosed with internal 
hemorrhoids.  The December 1997 VA examiner specifically 
noted that there was no evidence of any fistulas or fissures 
on examination.  The examiner also noted that while there was 
definitely evidence of continued and chronic bleeding, there 
did not appear to be any evidence of [secondary] anemia.  In 
April 1999, the veteran testified that he experienced fissure 
symptoms in terms of bleeding and pain, however, he 
acknowledged that a physician has never told him that he has 
become anemic secondary to the bleeding associated with his 
hemorrhoids.  In the absence of any medical evidence 
indicating the veteran has hemorrhoids with persistent 
bleeding and secondary anemia, or with fissures the Board 
determines that a 20 percent rating may not be assigned in 
the instant case because the criteria for such a rating has 
not been met.  This being the case, the Board must find that 
a 10 percent rating under Diagnostic 7336 is more appropriate 
in that the veteran's hemorrhoid disability picture has been 
shown to more nearly approximately the criteria for that 
particular rating.  38 C.F.R. § 4.7.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In 
this regard, the record does not reflect that the veteran's 
hemorrhoids have recently required him to undergo 
hospitalization, nor has the condition resulted in marked 
interference with his employment.  Consequently, while the 
veteran's hemorrhoids may well case him some impairment in 
his daily activities, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability.  Thus, based on the record, the 
Board finds that the currently assigned 10 percent schedular 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7336, has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected hemorrhoids. See 38 C.F.R. 
§ 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  Therefore, in 
the absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
38 C.F.R. § 3.321(b)(1) does not provide an additional basis 
for an increased in excess of 10 percent for hemorrhoids.

Full consideration has also been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor, 
however, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an increased rating in excess of 10 percent 
for hemorrhoids is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

